PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DE JONG et al.
Application No. 14/654,947
Filed: 23 Jun 2015
For: ECONOMICAL PROCESS FOR THE ISOLATION OF FUNCTIONAL PROTEIN FROM PLANTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the renewed petition under 37 CFR 1.59(b), filed February 1, 2022, to expunge information from the above identified application.

The petition is granted.

Petitioner requests that the Statement under 37 CFR 3.73(c), Application Data Sheet (ADS), Oath or Declaration, Power of Attorney (POA), and Request for Corrected Official Filing Receipt belonging to another application and filed on March 10, 2016 be expunged from the above identified application.  The petition submits that these documents were unintentionally submitted in the above identified application.

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure may be expunged from an application.  

In a paper file the unintentionally submitted papers could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the Statement under 37 CFR 3.73(c), Application Data Sheet (ADS), Oath or Declaration, Power of Attorney (POA), and Request for Corrected Official Filing Receipt, filed March 10, 2016, and also remove such from the listing of publicly available documents for this Image File Wrapper (IFW).

As a condition of this favorable treatment petitioner is required to maintain the material in question during the enforceable life of any patent arising from this application, or any patent claiming benefit of this application.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions